    Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 1 of 9 Page ID #101




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                                               Case No. 19–CR–40095–JPG

    RAUL AMBRIZ-VILLA, JR.,
    Defendant.

                                         MEMORANDUM & ORDER

           Before the Court is Defendant Raul Ambriz-Villa, Jr.’s Motion to Suppress. (ECF No. 44).

The Government responded, (ECF No. 47); and the Court conducted a hearing on August 18, 2020,

(ECF No. 51). For the reasons below, the Court DENIES Ambriz-Villa’s Motion to Suppress.

                             I.       PROCEDURAL & FACTUAL HISTORY

           On October 30, 2019, Illinois State Trooper John Payton (“Trooper Payton”) was parked

in his law-enforcement vehicle on I-57 near Mt. Vernon, Illinois. 1 Trooper Payton is a member of

the Criminal Patrol Team and is specially trained in interdiction: to stop and apprehend those

traveling along interstate highways suspected of criminal activity. He has 11 years of experience,

which includes over 70 successful contraband seizures since 2015 and the rescue of an abducted

child. He stops three-to-four drivers per day. And although he is authorized to issue traffic tickets,

his focus is on interdiction. Along with fieldwork, Trooper Payton conducts in-class instruction

and ride-alongs to pass his experience on to rookies.

           Ambriz-Villa drove past Trooper Payton while driving south on I-57. He was driving a

2009 Chevy Suburban with a Nebraska license plate. In Trooper Payton’s experience, large

vehicles (like Suburbans) are preferred by drug traffickers because they can haul more contraband.



1
    The facts are drawn from the Indictment, the parties’ briefs, the hearing testimony, and the dash-cam recording.
    Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 2 of 9 Page ID #102




Trooper Payton also found the vehicle’s dirty exterior and foreign plates as signs of long-distance

interstate travel, consistent with trafficking.

           Trooper Payton briefly followed Ambriz-Villa on I-57, during which time Ambriz-Villa’s

vehicle crossed the solid white line on the right-hand shoulder. Trooper Payton then conducted a

traffic stop. He asked Ambriz-Villa for his license and registration. It took Ambriz-Villa near 90

seconds to produce his registration. That struck Trooper Payton as suspect—in his experience,

drug traffickers often drive rentals and do not know where to find the vehicle’s registration.

Trooper Payton also noticed a “masking odor,” like that of an air freshener or cologne, sometimes

used to conceal the tracks of contraband; and two cell phones, sometimes used by traffickers as

“dope phones.” Trooper Payton then asked Ambriz-Villa if he would be willing to continue the

inquiry from his law-enforcement vehicle. 2 Ambriz-Villa agreed.

           When Ambriz-Villa sat down, Trooper Payton informed him that he was only receiving a

warning ticket. In Trooper Payton’s experience, innocent drivers relax when they learn that they

are not receiving a moving violation. But Trooper Payton noticed that the news had little effect on

Ambriz-Villa. The dash-cam recording showed Ambriz-Villa’s eyes pacing out the window and

through the mirrors; and Trooper Payton purportedly saw belly breathing and a prominent carotid

artery, which sometimes conveys nervousness.

           Several uneasy statements made by Ambriz-Villa also alerted Trooper Payton of the

possibility of criminal activity. While processing Ambriz-Villa’s license, Trooper Payton casually

asked about his background and purpose for traveling. 3 Ambriz-Villa stated that he owned a tire

shop in Nebraska and was traveling to Georgia for his nephew’s birthday. He said that his family


2
    Trooper Payton testified that it is the Criminal Patrol Team’s custom to invite suspects to their law-enforcement
    vehicles as a safety measure.
3
    Trooper Payton testified that out-of-state licenses take longer for Illinois police vehicles to retrieve information.


                                                          —2—
    Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 3 of 9 Page ID #103




was going to Georgia too, but they flew instead. Trooper Payton asked why he decided to drive

alone, and Ambriz-Villa floundered nonresponsive. 4 When asked again, he stated that he liked to

drive. After further conversation, Trooper Payton concluded that Ambriz-Villa’s evasiveness and

excessive nervousness were signs of criminal activity.

           By the time Trooper Payton printed the warning ticket, Ambriz-Villa was poised to leave.

He took it and got halfway out the door when Trooper Payton interjected—“Do you mind if I ask

you a few more questions?” Ambriz-Villa agreed. Trooper Payton then asked whether he was

involved in any drug or criminal activity, which he denied. Finally, Trooper Payton asked Ambriz-

Villa if he would consent to a search of his vehicle—he consented. Trooper Payton asked once

again for clarification, and Ambriz-Villa confirmed his consent.

           Two other troopers arrived moments earlier in a separate law-enforcement vehicle; Trooper

Payton messaged them while processing Ambriz-Villa’s license. Together, they searched Ambriz-

Villa’s Suburban. Hidden in the third row, beneath the tray and cupholder and above the rear

driver-side tire, they found around 13 kilograms of methamphetamine.

           On November 5, a grand jury in the Southern District of Illinois charged Ambriz-Villa with

Possession with Intent to Distribute Methamphetamine. Ambriz-Villa then moved to suppress the

drug evidence under the Fourth Amendment. The Government responded; and the Court conducted

an in-person hearing, during which it heard testimony from Trooper Payton, examined the dash-

cam recording, and heard oral arguments.




4
    The extent of Ambriz-Villa’s ability to understand the English language remains unclear. Ambriz-Villa’s native
    tongue is Spanish. During the traffic stop, he informed Trooper Payton that he immigrated to the United States from
    Mexico sometime in the last 20 to 25 years. And he appeared at the August 18 hearing with help from an interpreter,
    during which he informed the Court that he does not understand any English. The dash-cam recording, however,
    reflects otherwise.


                                                        —3—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 4 of 9 Page ID #104




                                   II.     LAW & ANALYSIS

          The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures . . . .” U.S. Const. amend.

IV. “No right is held more sacred, or is more carefully guarded, by the common law, then the right

of every individual to the possession and control of his own person, free from all restraint or

interference of others, unless by clear and unquestionable authority of law.” Union Pac. Ry. Co. v.

Botsford, 141 U.S. 250, 251 (1891). “Wherever an individual may harbor a reasonable

‘expectation of privacy,’ he is entitled to be free from governmental intrusion.” Terry v. Ohio,

392 U.S. 1, 10 (1968); Katz v. United States, 389 U.S. 347, 360–61 (1967) (Harlan, J., dissenting).

So “[in] cases where the securing of a warrant is reasonably practicable, it must be used . . . .”

Carrol v. United States, 267 U.S. 132, 156 (1925).

          “A ‘search’ occurs when an expectation of privacy that society is prepared to consider

reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113 (1984). And “[a] ‘seizure’

of property occurs when there is some meaningful interference with an individual’s possessory

interests in that property.” Id. That said, “what the Constitution forbids is not all searches and

seizures, but unreasonable searches and seizures.” Elkins v. United States, 364 U.S. 206, 222

(1960).

          If the Government violates the Fourth Amendment by conducting an unreasonable search

or seizure, then the exclusionary rule “compel[s] respect for the constitutional guarantee in the

only effectively available way—by removing the incentive to disregard it.” Id. “Under this rule,

evidence obtained in violation of the Fourth Amendment cannot be used in a criminal proceeding

against the victim of the illegal search and seizure.” United States v. Calandra, 414 U.S. 338, 347

(1974).




                                               —4—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 5 of 9 Page ID #105




       But “[g]iven the nature of an automobile in transit, the [Supreme] Court recognized that an

immediate intrusion” is not unreasonable “in cases involving the transportation of contraband

goods.” United States v. Ross, 456 U.S. 798, 806–807 (1982).

               An investigatory stop complies with the Fourth Amendment if the
               brief detention is based on reasonable suspicion that the detained
               individual has committed or is about to commit a crime. An officer
               initiating an investigatory stop must be able to point to “specific and
               articulable facts” that suggest criminality so that he is not basing his
               actions on a mere hunch.

United States v. Uribe, 709 F.3d 646, 649–50 (7th Cir. 2013) (quoting Terry, 392 U.S. at 21–22).

       “The government bears the burden of establishing reasonable suspicion by a preponderance

of the evidence.” Id. at 650. But reasonable suspicion itself “is a lower threshold than probable

cause” and “considerably less than preponderance of the evidence.” United States v. Bullock,

632 F.3d 1004, 1011 (7th Cir. 2011).

               Reasonable suspicion is a less demanding standard than probable
               cause not only in the sense that reasonable suspicion can be
               established with information that is different in quantity or content
               than that required to establish probable cause, but also in the sense
               that reasonable suspicion can arise from information that is less
               reliable than that required to show probable cause.

Alabama v. White, 496 U.S. 325, 330 (1990).

       It is now well established “that the Fourth Amendment tolerate[s] certain unrelated

investigations that [do] not lengthen the roadside detention.” Rodriguez v. United States, 575 U.S.

348, 354 (2015) (citing Arizona v. Johnson, 555 U.S. 323, 333 (2009) (“An officer’s inquiries into

matters unrelated to the justification for the traffic stop, this Court has made plain, do not convert

the encounter into something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.”)). And the Supreme Court has “held repeatedly that




                                               —5—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 6 of 9 Page ID #106




mere police questioning does not constitute a seizure.” Florida v. Bostick, 501 U.S. 429, 434

(1991).

          Courts therefore evaluate reasonable suspicion by examining “the totality of the

circumstances known to the officer at the time of the stop, including the experience of the officer

and the behavior and characteristics of the suspect.” Bullock, 632 F.3d at 1012. “If there is no

reasonable suspicion of criminal activity, a traffic stop can only last as long as it takes to ‘address

the traffic violation that warranted the stop’ and ‘attend to related safety concerns.’ ” United States

v. Walton, 827 F.3d 682, 687 (7th Cir. 2016) (quoting Rodriguez, 575 U.S. at 354). In other words,

“[a] seizure that is justified solely by the interest in issuing a warning ticket to the driver can

become unlawful if it is prolonged beyond the time reasonably required to complete that mission.”

Illinois v. Caballes, 543 U.S. 405, 407 (2005). “Authority for the seizure thus ends when tasks tied

to the traffic infraction are—or reasonably should have been—completed.” Rodriguez, 575 U.S.

at 354. “However, information lawfully obtained during that period may provide the officer with

reasonable suspicion of criminal conduct that will justify prolonging the stop to permit a

reasonable investigation.” United States v. Figueroa-Espana, 511 F.3d 696, 702 (7th Cir. 2007).

          As in Caballes, “the initial seizure of [Ambriz-Villa] when he was stopped on the highway

was based on probable cause and was concededly lawful.” 543 U.S. at 407. (See Def.’s Mot. at 5–

6). Even so, Ambriz-Villa argues that Trooper Payton violated his constitutional rights in three

ways.

          First, he argues that “Trooper Peyton’s questions to Mr. Ambriz-Villa during the traffic

stop about whether there was anything illegal in the car, whether anything would alert his drug

dog, and whether there were any specific drugs or guns in the vehicle were outside the mission of

the traffic stop” and therefore violated the Fourth Amendment. (Id.). The Court disagrees.




                                               —6—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 7 of 9 Page ID #107




       Ambriz-Villa’s assertion that the scope of police questioning is restricted to “ordinary

inquiries” lacks legal support. True enough, “[b]eyond determining whether to issue a traffic ticket,

an officer’s mission includes ‘ordinary inquires incident to [the traffic] stop,’ ” Rodriguez,

575 U.S. at 355 (quoting Caballes, 543 U.S. at 408), which typically “involves checking the

driver’s license, determining whether there are outside warrants against the driver, and inspecting

the automobile’s registration and proof of insurance,” id. (citing Wayne R. LaFave, 4 Search and

Seizure § 9.3(c) (5th ed. 2019)). But drivers may also be “closely questioned about their identities,

the reason for their travels, their intended destinations, and the like, and may be quizzed as to

whether they have drugs on their persons or in the vehicle.” LaFave, supra, § 9.3(c). And in the

Seventh Circuit, “[a] traffic stop does not become unreasonable merely because the officer asks

questions unrelated to the initial purpose for the stop, provided that those questions do not

unreasonably extend the amount of time that the subject is delayed.” United States v. Martin,

422 F.3d 597, 601–602 (7th Cir. 2005); see also United States v. Muriel, 418 F.3d 720, 725

(7th Cir. 2005). See generally Amy L. Vasquez, “Do You Have Any Drugs, Weapons, or Dead

Bodies in Your Car?”: What Questions Can a Policy Officer Ask During a Traffic Stop?, 76 Tul.

L. Rev. 211, 223–23 (2001) (discussing circuit split). The Court therefore disagrees with Ambriz-

Villa’s assertion that Trooper Payton—while processing the warning ticket—violated the Fourth

Amendment merely by asking questions unrelated to the traffic stop.

       Second, Ambriz-Villa argues that Trooper Payton—after processing the warning ticket—

lacked a reasonable suspicion to shift the scope of his investigation from the traffic violation to

potential criminal activity. (Def.’s Mot. at 5–6). The Court disagrees.

       Ambriz-Villa’s circumspect behavior and dubious story gave Trooper Payton reasonable

suspicion to expand the scope of the traffic stop after the warning ticket was issued. A driver’s




                                              —7—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 8 of 9 Page ID #108




“statements and demeanor” can create “reasonable suspicion of criminal conduct.” Figueroa-

Espana, 511 F.3d at 704; Martin, 422 F.3d at 602. And in Terry v. Ohio, the Supreme Court

reiterated that “due weight must be given . . . to the specific reasonable inferences” that a law-

enforcement officer is “entitled to draw from the facts in light of his experience.” 392 U.S. at 27

(emphasis added). Here, Trooper Payton testified to several indicators that, given his experience,

were clues of criminal conduct. Any objective viewer of the dash-cam recording would note

Ambriz-Villa’s particularly skittish behavior, from erratic eye movements to nervous hat

adjustments. Trooper Payton also testified about salt grime on Ambriz-Villa’s Suburban,

suggesting long-distance driving; the Suburban itself, able to haul greater quantities of contraband;

and Ambriz-Villa’s belly breathing and prominent carotid artery, sometimes signs of nervousness.

Taken as a whole, these specific and articulable facts were enough to give Trooper Payton a

reasonable suspicion of criminal conduct.

       Third, Ambriz-Villa argues that Trooper Paton committed an unreasonable seizure when

he continued his questioning after issuing the warning ticket. (Def.’s Mot. at 7–8). He suggests

that a reasonable person in his position would not have felt free to leave, and thus “[a]ny consent

to stay and talk or search the vehicle by Mr. Ambriz-Villa is tainted by his illegal detainment.”

(Id.). The Court disagrees.

       Nothing suggests that Ambriz-Villa was “seized” when Trooper Payton asked him a new

question as he was exiting the vehicle.

               [A] person is ‘seized’ only when, by means of physical force or a
               showing of authority, his freedom of movement is restrained. As
               long as the person to whom questions are put remains free to
               disregard the questions and walk away, there has been no intrusion
               upon that person’s liberty or privacy as would under the Constitution
               require some particularized and objective justification.




                                              —8—
 Case 4:19-cr-40095-JPG Document 53 Filed 08/31/20 Page 9 of 9 Page ID #109




United States v. Mendenhall, 446 U.S. 544, 553 (1980). Trooper Payton’s tone and behavior did

not suggest coercion; and the mere presence of a law-enforcement officer, without more, does not

presuppose an inability to leave. Cf. Florida v. Royer, 460 U.S. 491, 501–502 (finding that

although officers’ questioning was “no doubt permissible,” driver “was effectively seized” when

officers identified themselves as narcotics agents “while retaining his ticket and driver’s license

and without indicating in any way that he was free to depart”). A reasonable person in Ambriz-

Villa’s position—with one foot out the door and a warning ticket in hand—would feel at liberty to

disregard the questions and walk away.

                                     III.   CONCLUSION

       The Court DENIES Defendant Raul Ambriz-Villa, Jr.’s Motion to Suppress.

       IT IS SO ORDERED.


Dated: Monday, August 31, 2020
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —9—
